Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Wyoming County [Mark H. Dadd, A.J.], entered October 29, 2004) to review a determination of respondent. The determination, after a hearing, placed petitioner in administrative segregation.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed.
*1126Memorandum: Petitioner commenced this proceeding seeking review of respondent’s determination placing him in administrative segregation. The Hearing Officer adequately assessed the reliability of information obtained from confidential sources (see Matter of Hill v Coombe, 227 AD2d 706, 707 [1996]; see also Matter of Abdur-Raheem v Mann, 85 NY2d 113, 120-123 [1995]), and that information constitutes substantial evidence that petitioner’s presence in the general population would pose a threat to the safety and security of the facility (see 7 NYCRR 301.4 [b]; Matter of Blake v Selsky, 10 AD3d 774, 775 [2004]; Matter of O’Keefe v Coombe, 233 AD2d 640 [1996]). Present— Green, J.P., Hurlbutt, Martoche, Lawton and Hayes, JJ.